Title: To James Madison from Anthony Haswell, 23 November 1804 (Abstract)
From: Haswell, Anthony
To: Madison, James


23 November 1804, Bennington. “Apprehending that the information of the destruction of my Printing-Office, by fire, might have reached the city of Washington, and fearing that the printing for the General Government might consequently be withheld from me, I take the earliest opportunity to notify, that we have prepared a new room, and shall issue a paper next week. I have associated with Mr. Benja. Smead, (an inflexible republican and warm advocate of the Administration,) in the business of Printing, and can give assurance that any work which the national Government may give us, shall be elegantly executed. Any favor, from yourself or friends, Sir, would at this unfortunate crisis be received with gratitude.” Adds in a postscript: “Joyful congratulations, dear, Sir, on the result of the late choice of Presidential Electors in Massachusetts.”
